UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1382



WAYNE LORENZO DAVIS,

                                              Plaintiff - Appellant,

          versus


ROBERT E. HYMAN, Trustee,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, District
Judge. (3:05-cv-00519-REP; BK-04-34074-DOT)


Submitted: September 28, 2006              Decided: October 4, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Lorenzo Davis, Appellant Pro Se.       Robert Edward Hyman,
GODDIN, MAJOR, SCHUBERT & HYMAN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wayne Lorenzo Davis appeals the district court’s order

affirming the bankruptcy court’s order dismissing his Chapter 13

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Davis v. Hyman, No. 3:05-cv-00519-REP; BK-04-

34074-DOT (E.D. Va. Mar. 7, 2006).     In light of this disposition,

we deny Davis’ motions for stay and for preparation of a transcript

at government expense.      We grant Davis’ motion to amend his

informal brief and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -